Citation Nr: 0118165	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1942 to March 
1944.  He died June 17, 2000; the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Montgomery, Alabama.


REMAND

During his lifetime the veteran was service-connected for 
disability of the lumbar spine.  He had no other adjudicated 
service-connected disability and did not claim entitlement to 
compensation benefits based on other disabilities.  He was 
also in receipt of pension benefits, to include special 
monthly pension.

The veteran died June 17, 2000.  The death certificate 
identifies the immediate cause of death as pneumonia of three 
days' duration, due to or as a consequence of a cerebral 
vascular accident with left hemiplegia of three years' 
duration.  Parkinson's disease was identified as another 
significant condition contributing to the cause of death.  No 
autopsy was performed.  The manner of death was natural 
causes.  It was also indicated the veteran died at the VA 
Medical Center in Tuscaloosa as an inpatient.

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The appellant contends that the veteran's service-connected 
disability limited his physical activities and ultimately 
rendered him bedridden.  She argues that individuals who are 
bedridden are prime candidates for pneumonia and that due to 
his service-connected disability his immune system was 
otherwise compromised, leading to his death.

Records of VA inpatient and terminal care in June 2000 are 
not associated with the claims file.  Moreover, with the 
exception of the certificate of death, the record does not 
contain any medical opinion pertinent to whether the 
veteran's service-connected disability contributed to his 
death.  Thus, remand is necessary prior to Board adjudication 
of the cause of death matter.  In addition, the Board's 
decision with respect to the appellant's claim of entitlement 
to Dependent's Educational Assistance must be deferred 
pending resolution of the cause of death issue.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
appellant supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess records supportive of her 
claim.  The RO should then take all 
necessary steps to obtain copies of those 
records not already part of the claims 
folder.  In any case, the RO should 
ensure all pertinent VA treatment or 
hospitalization records are associated 
with the claims file, specifically those 
from the veteran's terminal inpatient 
treatment in June 2000.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified, it should so inform the 
appellant and her representative and 
request them to provide copies of such 
records. 

3.  Then, the RO should provide the 
claims file to an appropriate physician 
for review.  The physician should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
traumatic arthritis of the lumbosacral 
spine with sciatica and psychophysiologic 
musculoskeletal reaction played a 
material causal role in the veteran's 
death, to include whether it accelerated 
the veteran's death.  The rationale for 
the opinion must also be provided.

4.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

5.  The RO should then readjudicate the 
issues on appeal.  If any benefits sought 
on appeal are not granted to the 
appellant's satisfaction, she and her 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


